UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcements: Proposed Merger Update and Purchase of Own Shares EXHIBITS Exhibit No. Description Regulatory announcement dated May 9, 2011 in relation to the registrant’s proposed merger with Zoran Corporation. Regulatory announcement dated May 9, 2011 in relation to the registrant’s purchase of its own shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 9, 2011 CSR plc (Registrant) By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Proposed merger update RNS Number : 1816G CSR plc 09 May 2011 ﻿ London, 9 May 2011 CSR plc: Proposed merger update CSR plc ("CSR") notes the earnings statement and guidance released by Zoran Corporation ("Zoran") today. The basis of our proposed merger with Zoran, as announced on 21 February 2011, was the attractive combination of CSR's connectivity and location capabilities with Zoran's imaging and video processing as well as the strong financial case. Feedback from our customers since announcement of the proposed merger has supported the strategic rationale for the proposed transaction. We have noted Zoran's latest guidance and are currently evaluating the implications of these disclosures. Enquiries: CSR plc Joep van Beurden, Chief Executive Officer Will Gardiner, Chief Financial Officer Cynthia Alers, Investor Relations Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END MSCEASSNESLFEEF Exhibit 1.2 Purchase of own shares RNS Number : 2440G CSR plc 09 May 2011 ﻿ 9 May 2011 CSR plc("CSR") Purchase of own shares On Monday 9 May 2011, CSR purchased 200,000 ordinary shares of 0.1p each at prices between 350.4p and 378.4p per share of which 200,000 ordinary shares are being held in treasury.This represents 0.1 per cent. of CSR's current issued ordinary share capital. Such purchase was effected pursuant to the irrevocable instruction announced by CSR on 4 April 2011. Following the repurchase, 14,941,400 ordinary shares of 0.1p each are currently held by CSR in treasury and 170,338,381 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Cynthia Alers, Investor Relations Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAKSNEAFFEFF
